NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DAVID LEE BUESS,
Plain,tiff-Appellan,t, '
AND
RODNEY DALE CLASS,
Plaintiff-Appellant, _
V.
UNITED STATES AND INTERNAL REVENUE
SERVICE, *
Defendcmts-Appellees,
AND
STATE OF OI~IIO,
Defen,dant-Appellee,
AND
STATE OF NORTH CAROLINA,
Defen,dan,t-Appellee,
AND
GASTON COUNTY TAX DEPARTMENT,
Defen,dant-Appellee,
AND
REGINALD J. ROUTSON,
Defen,dant-Appellee.

BUESS V. US 2
2011-1318
Appeal from the United States District Court for the
District of Columbia in case no. 09-CV-2151, Judge Henry
H. Kennedy, Jr.
ON MOTION
Before NEwMAN, ScHALL, and DYK, Circuic Judges.
PER CUR1AM.
0 R D E R
The United States and the Internal ReVenue SerVice
(US) move to dismiss David Lee Buess's and Rodney Dale
Class’s (Buess) appeal for lack of jurisdiction.
The complaint filed in the United States District
Court for the District of Columbia essentially includes
claims of tax fraud against the United States. The dis-
trict court dismissed the complaint for failure to state a
claim upon which relief may be granted After dismissal,
Buess filed a notice of appeal, identifying this court, and
the appeal was docketed. lt appears that the appeal was
also docketed in the United States Court of Appeals for
the District of C0111mbia.
This is a court of limited jurisdiction. 28 U.S.C. §
1295. Based on our reView, it is clear that the district
court's jurisdiction did not arise in whole or in part under
the laws governing this court's appellate jurisdiction. In
these circumstances, we determine that it is unnecessary
to transfer this case to the United States Court of Appeals
for the District of Columbia, because that court has al-
ready docketed the appeal in this matter. See 28 U.S.C. §

¢
3 BUESS V. US
1631 (court may, if it is in the "interest of justice," trans-
fer an action to a court “in which the action or appeal
could have been brought at the time it was filed or no-
ticed").
Accordingly,
lT lS ORDERED THATZ
(l) The motion to dismiss is granted
(2) Each side shall bear its own costs in this appeal.
FoR THE CoURT
gm 7 2011 s
/s/ Jan Horbaly
Date J an Horbalyp
Clerk
cc: David Lee Buess F5LED
Rodney Dale Class 5-3 COURT 0F APPEALS FOR
George A. McAndrews Esq. THE FEDERN' C'RcL"T
John Schumann, }l`»sq. JU|_ 0 7 2011
Just1n M1chael Fl1nt, Esq.
Grady L. Balentine, Jr., Esq. mm
Aaron D. Epstein, Esq. c ALv
s24
1ssUE1) As A MANDATE; 311 7 fm